Citation Nr: 1503627	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-35 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a myocardial infarction.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to December 1988 and September 1990 to May 1991, including service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 
 
In February 2014 the Board remanded this case for further development.  The Veteran's claim for service connection for hypertension has since been granted and the case has returned to the Board for appellate review.


FINDING OF FACT

The Veteran's myocardial infarction was at least partially attributable to his service-connected hypertension.


CONCLUSION OF LAW

The criteria for service connection for a myocardial infarction have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for the claimed condition.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran suffered a myocardial infarction in 2010 and is currently service connected for hypertension.  Service connection may be established on a secondary basis for a current disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310; See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

As per BVA remand instructions, a medical opinion was obtained in May 2014 concerning the Veteran's myocardial infarction.  After reviewing the claims file and having previously examined the Veteran, the VA physician opined that it is at least as likely as not that the Veteran's hypertension contributed to the cause of his myocardial infarction.  As the requirements for service connection on a secondary basis have been met, the Veteran's claim is granted.  38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for a myocardial infarction is granted.




____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


